Citation Nr: 1307006	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  08-32 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for lumbar spine degenerative disc disease.
.
2.  Entitlement to initial increased evaluations for right knee degenerative joint disease, evaluated as noncompensable from July 15, 2005, and as 10 percent from February 14, 2007.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a cervical spine disorder.  

5.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for a heart disorder, to include as due to undiagnosed illness.  

9.  Entitlement to service connection for headaches, decreased concentration, memory loss, muscle aches, joint pains, and fatigue, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and August 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2007, a Decision Review Officer (DRO) hearing was held.  A January 2012 Report of General Information indicates that the Veteran wanted to withdraw his request for an additional DRO hearing.  

On January 31, 2012, a hearing was held before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  At the hearing, the Veteran was represented by a private attorney, Barbara Kuhl.  The claims folder contains a VA Form 21-22a indicating that Ms. Kuhl's representation was specifically limited to the January 2012 Board hearing and that representation was to revert back to David L. Huffman following the hearing.  The claims folder contains a June 2005 VA Form 21-22a in favor of Mr. Huffman.  Accordingly, the Board recognizes Mr. Huffman as the Veteran's current representative.  See 38 C.F.R. § 14.631(f)(2) (2012).  

Additional evidence was added to the record following the statements of the case and at the travel board hearing.  However, the Veteran also submitted a waiver of the RO's initial consideration of the evidence.  Therefore, the Board may proceed with review of such evidence.  See 38 C.F.R. §§ 19.37, 20.1304 (2012).

At the travel board hearing, the record was also held open for 30 days for the submission of additional medical evidence.  To date, such evidence has not been received.  

The Virtual VA eFolder has been reviewed.  

The issues of entitlement to increased initial evaluations for lumbar spine degenerative disc disease and right knee degenerative joint disease and entitlement to service connection for hypertension, a left knee disorder, an acquired psychiatric disorder, to include PTSD and depression, sinusitis, a heart disorder, and headaches, decreased concentration, memory loss, muscle aches, joint pains, and fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDING OF FACT

A cervical spine disorder, including cervical spine degenerative joint disease, did not manifest in service or within one year thereafter and has not been shown to be related to the Veteran's military service. 


CONCLUSION OF LAW

A cervical spine disorder was not incurred in active service, nor may arthritis be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO sent letters to the Veteran in October 2005, December 2005, and May 2006 in which he was notified of the information and evidence needed to substantiate and complete a service connection claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  A review of Virtual VA shows that, in March 2006, the Veteran was also provided notice of how disability ratings and effective dates are assigned.  The issue of entitlement to service connection for a cervical spine disorder was then readjudicated in the August 2008 statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains the Veteran's service personnel and treatment records, as well as all identified and available post-service treatment records.  To this end, the Veteran has submitted private medical evidence in support of his claim.  As noted above, he was provided an opportunity to identify or submit additional private records following his travel board hearing, but such records have not been received.  The Board observes that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board acknowledges that the Veteran was not provided an examination to determine the etiology of any currently diagnosed cervical spine disorder.  In his September 2006 notice of disagreement, the Veteran argued that he had a history of cervical spine injury while in the service and that VA failed in its duty to assist.  As discussed below, the Veteran was not treated for neck problems during service and the Board does not find the testimony regarding in-service onset and continuing problems credible.  Thus, the requirements for obtaining a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On review, the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate, to include providing testimony at both a DRO and a travel board hearing.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of the adjudication with regard to the claim decided herein.  38 C.F.R. § 3.159.


Law and Analysis

In June 2006, the RO denied entitlement to service connection for osteoarthritis of the cervical spine.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a cervical spine disorder, including cervical spine degenerative joint disease.

At the March 2007 DRO hearing, the Veteran testified that he did not really injure his cervical spine in service, but that it would just hurt.  He stated that he had a steel helmet on his head and a rucksack on his back.  He indicated that he complained some about the pain in his neck and shoulders, but did not complain about any pain going down his arm at that time.  

At the January 2012 travel board hearing, the Veteran testified that he was involved in a helicopter accident during service and had a hard landing.  He stated that he bounced out of the helicopter and rolled 20 or 30 feet.  He remembers his lower back was hurting after he got up, but he does not remember his neck hurting.  Instead, he testified that his neck hurt after road marches and that he took over-the-counter medications.  He also asserted that his neck has hurt since his military service, and he denied having any post-service injuries.  His wife further testified that she remembered him complaining about his neck during service and continuing after discharge.  

On review, there is simply no evidence of cervical spine arthritis to a compensable degree within one year following the Veteran's discharge from active military service.  Accordingly, service connection on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.307, 3.309(a).

Nevertheless, the evidence of record does document the Veteran as having a current cervical spine disorder.  For example, private medical records show that the Veteran underwent a two-level anterior cervical diskectomy and fusion in October 2010.  The post-operative diagnosis was left upper extremity cervical radicular pattern of pain and C4-C5 and C5-C6 cervical degenerative disk disease, spondylolisthesis, and stenosis.  

Having found a current diagnosis, the Board must determine whether the disorder is related to the Veteran's period of active military service.  

A service treatment record dated in August 1987 references the Veteran as having been involved in a helicopter accident in June 1987.  However, complaints of neck pain related to this accident were not shown, and his service records are entirely negative for complaints or treatment related to the cervical spine.  In fact, the Veteran's August 1992 retirement examination found his spine to be normal, and complaints of neck pain were not documented.   Therefore, the Board finds that a cervical spine disorder did not manifest in service. 

As discussed above, both the Veteran and his spouse testified as to an in-service onset of neck pain with continuing symptoms.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

The Board notes that "competency" differs from "credibility" as well as the weight given to different evidence.  Significantly, "competency" is a legal concept determining whether testimony (i.e., the Veteran's lay statements) may be heard and considered, while "credibility" is a factual determination going to the probative value of the evidence after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

Credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

In this case, the Board does not find the reported history to be credible.  In reaching this conclusion, the Board has considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that the Board had erred by finding that a claimant's report of in-service psychiatric symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.

In this case, the Board is not relying merely upon a general absence of documented complaints during service.  Rather, the Board is relying on inconsistent statements regarding the onset of the disorder, as well as evidence of post-service neck injuries.  

As discussed above, the Veteran asserted that he had neck pain during service that continued until the present time.  He also denied having any post-service injuries at the travel board hearing.  However, an August 2000 private physical therapy evaluation shows that the Veteran presented following a skydiving incident where he had to help hold another skydiver up using his shoulders and neck.  It was noted that, after several minutes of holding the individual up, he noticed muscle spasm and pain that radiated down his right arm.  Although prior low back problems were noted, the physical therapist specifically indicated that the Veteran "never had any [cervical] spine problems before."  The Veteran was diagnosed with cervical spine pain referred into the right arm.  

Private medical records also show the Veteran was seen again in May 2003 with complaints of neck and upper back pain.  The initial onset was reported as being only three weeks earlier, and the precipitating event was noted to have been occupationally-related repetitive neck movements.  The history was reported as negative for a prior neck injury.  

In contrast to the lay assertions, the foregoing medical records do document post-service neck injuries.  Additionally, these records do not document complaints or history of neck pain during or following service, and in fact, they indicate that there were no neck problems or injuries prior to these post-service incidents.  

As noted, in October 2010, the Veteran underwent neck surgery.  The associated pre-operative physical and history does not document cervical spine complaints related to service.  

In summary, there is no contemporaneous evidence supporting the lay statements, and the Veteran has provided inconsistent statements.  While he and his wife have stated that he has had neck pain since service, he has made contradictory statements while seeking treatment and instead indicated at those times that he developed neck problems following his post-service injuries.  Therefore, the Board finds that the reported history regarding the onset of his disorder to be not credible. 

In addition to the lack of evidence showing that a cervical spine disorder manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of such a disorder in service, and the Veteran's reported history regarding the onset of the disorder has been found not credible.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Therefore, the Board finds that a cervical spine disorder did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically to an event, disease, or injury in service.


ORDER

Entitlement to service connection for a cervical spine disorder, including cervical spine degenerative joint disease, is denied.


REMAND

VA has a duty to assist a claimant in the development of a claim.  This includes providing a VA examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the claimed disability or symptoms may be related to the in-service event, and (4) insufficient evidence to decide the case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the United States Court of Appeals for Veterans Claims (Court) held that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold. 


Evaluation for lumbar spine degenerative disc disease

The Veteran most recently underwent an examination to determine the severity of his lumbar spine disability in August 2008.  At the January 2012 hearing, he testified that his back hurts and that he has daily pain.  He stated that he cannot bend over to touch the floor and indicated that he has problems with twisting and turning.  His wife also testified that his back problems are more frequent than a year or two ago.  Considering the length of time since the last examination, as well as testimony suggesting increased symptoms, the Board finds that a current examination is needed.  See 38 C.F.R. § 3.327 (2012); Green v. Derwinski, 1 Vet. App. 121 (1991). 


Evaluation for right knee degenerative joint disease

In August 2008, the RO granted service connection for right knee degenerative joint disease and assigned a noncompensable evaluation from July 15, 2005.  The Veteran, however, disagreed with the evaluation assigned, and in November 2009, the RO granted an increased evaluation for the right knee disability to 10 percent from February 14, 2007.  The Veteran subsequently perfected this appeal.  

The Board notes that, in May 2010, the RO assigned a temporary 100 percent evaluation for the right knee disability effective from January 5, 2010, based on convalescence following surgery.  See 38 C.F.R. § 4.30 (2012).  The 10 percent evaluation was reinstated on April 1, 2010.  The Veteran did not disagree with the length of the convalescence period, and that issue is not for consideration at this time.  

The Veteran most recently underwent an examination to determine the severity of his disability in August 2008.  At the travel board hearing, the attorney argued that, because the Veteran had surgery in 2010, the 2008 examination could not adequately reflect the current condition.  The Veteran testified that he was still having problems with his right knee and that it hurts and pops loose when he walks.  He also indicated that he limps and sometimes needs a brace.  

Considering the surgery, the Veteran's complaints, and the length of time since the last examination, an additional examination is needed.  See 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991). 


Entitlement to service connection for hypertension

The Veteran's service treatment records do not show a confirmed diagnosis of hypertension.  Elevated blood pressure readings, however, were shown at various times during military service.  For example, his blood pressure was recorded in service as 150/94 (January 1980); 136/92 (September 1980); 160/82 (June 1982); 150/92 (January 1983); 162/104 (June 1984); and 132/98 (July 1987).  During his retirement examination in August 1992, the Veteran's blood pressure was recorded as 132/83.  

The Veteran was later hospitalized on November 19, 1999, with complaints of chest pain.  On physical examination, his blood pressure was 144/102, and the assessment was chest pain and hypertension.  It was noted that this was an isolated reading.  The Veteran was discharged the following day, and his blood pressure at that time was 117/78.  It was noted that hypertension was resolved and would be observed.  

Private medical records dated in June and July 2006 also include an assessment of elevated blood pressure.  

In his September 2006 notice of disagreement, the Veteran stated that he did have a current diagnosis of high blood pressure and believed that it was secondary to his psychiatric condition and medication.  

At the March 2007 DRO hearing, the Veteran testified that during service his blood pressure was high a couple of times.  In argument submitted with his October 2008 VA Form 9, the Veteran also argued that he had a history of elevated blood pressure readings while he was in the service and continuing to date.  He indicated that VA failed to provide an adequate medical examination.  

At the travel board hearing, the Veteran testified that he has not been diagnosed with hypertension.  He indicated that he takes cholesterol medicine because he has gone in to seek treatment and his blood pressure was too high.  

On review, the record shows an isolated diagnosis of hypertension, resolved, and subsequent assessments of elevated blood pressure.  It is unclear whether the Veteran currently has a confirmed diagnosis of hypertension, and if so, whether it is related to active military service or any service-connected disability.  Under the circumstances of this case, the Board finds that a VA examination and medical opinion are needed.  See 38 C.F.R. § 3.159(c)(4); McLendon.


Entitlement to service connection for a left knee disability

The Veteran's service treatment records show that he strained his left quadriceps in August 1974 and underwent physical therapy.  His August 1992 retirement examination found his lower extremities to be normal on clinical evaluation, and the Veteran denied having a trick or locked knee at that time.  

Private orthopedic records show that the Veteran was later seen in March 2004.  He had been skydiving, came down briskly on the left side, and was unable to actively straighten the knee.  The impression was a left quadriceps rupture, and he subsequently underwent repair of a left quadriceps tendon avulsion.  

At the March 2007 DRO hearing, the Veteran testified that he injured his knees several times during his military service.  He reported that, after service, he had to have surgery when the quadriceps muscle tore away from the knee.  He stated that the doctor told him that it was not normal for something like that to happen.  He indicated he was just running across the field and popped loose.

An April 2007 VA Gulf War examination shows a diagnosis of left knee degenerative joint disease based on x-ray results.

At the January 2012 hearing, the Veteran indicated that he thinks walking with the right knee limp hurts the left knee.  He reported that his left knee hurts and swells, and he indicated that he started noticing this about a year or two after he retired.  He stated that he first sought treatment when he tore his quadriceps.  He also testified that he was in the Rangers and participated in long road marches while carrying heavy rucksacks.  

Under the circumstances of this case, a VA examination and opinion are needed.  38 C.F.R. § 3.159(c)(4); McLendon.


Service connection for an acquired psychiatric disorder, to include PTSD and depression

In June 2006, the RO denied entitlement to service connection for PTSD and for major depressive disorder.  The Veteran disagreed with the decision and subsequently perfected this appeal.  The issue has been recharacterized as stated above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Veteran's service treatment records show that he was seen in November 1975 with complaints that he was nervous.  The assessment was fatigue with anxiety.  In June 1984, he was also seen for possible stress syndrome.  However, during his retirement examination in August 1992, his psychiatric status was reported as normal, and he denied having any trouble sleeping, depression, or nervous trouble.  

Establishing entitlement to service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD in according with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012); see Cohen v. Brown, 10 Vet. App. 128 (1997).

In various statements and testimony, the Veteran reported three stressors: (1) two Rangers were killed in 1976 during a parachute jump; (2) while he was a training officer, a Lebanese Lieutenant was killed, and he had to inform the wife; and, (3) while he was in Saudi Arabia, he participated in reconnaissance patrols and was in a state of continuous hyperawareness and was in fear for his life.  

At the outset, the Board notes that the Veteran has not provided sufficient details regarding the second stressor so as to permit attempts at verification.  That is, he has not identified the name of the solider or date of the incident.  Regarding the first stressor number, the Veteran submitted information from the 75th Ranger Regiment Memorial showing that the identified individuals were killed in a parachute accident in November 1976.  Thus, this event has been confirmed.  The Board notes, however, that the Veteran testified that he was not present at the location of the accident, but rather, heard about it while he was in Korea.  

With regard to the third stressor, the Board notes that regulations governing an award of service connection for PTSD were amended during the course of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  

Pursuant to regulation, "fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Veterans Benefits Administration (VBA) Training Letter 10-05 (July 16, 2010), which addresses the relaxation of evidentiary standards for establishing in service stressors, indicates that, if a DD Form 214 verifies service in a location that would involve "hostile military or terrorist activity," this evidence would be sufficient to schedule a veteran for psychiatric examination. 

Service in Southwest Asia is not specifically documented on the Veteran's DD Form 214.  The results of a Desert Shield/Storm Database Inquiry, however, confirmed in-theater service.  A June 2005 private psychiatric examination also shows diagnoses of PTSD with depression and major depressive disorder.  Under these circumstances, the Board finds that a VA examination and medical opinion are necessary.
Entitlement to service connection for sinusitis

In a November 2005 statement, the Veteran reported that there was a dust storm that caused him to sneeze vigorously while he was in Saudi Arabia.  He also indicated that he never had sinus problems until then and has suffered with them since that time.  Similarly, at the March 2007 DRO hearing, the Veteran testified that the first time he had a sinus problem was when he served in Saudi Arabia.  He reported continuous sinus problems since that time and noted that he took over-the-counter medications.  Moreover, at the January 2012 travel board hearing, the Veteran testified that his sinuses flared up while he was in the Gulf and that the medics gave him antihistamines, which cleared it up.  He stated that he started getting sinus infections and took over-the-counter medications.  

While his service treatment records show that the Veteran was treated on various occasions for cold symptoms, there is no indication that he was treated for or diagnosed with chronic sinusitis.  On the report of medical history completed in August 1992 in connection with his retirement examination, the Veteran denied also having or having had sinusitis.

Notwithstanding, the Veteran is competent to report that he had sinus problems (sneezing, runny nose, congestion, etc.) during active service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  In addition, private medical records show treatment for sinusitis beginning in approximately 2001.  A November 2001 record also includes an assessment of maxillary sinusitis and notes a medical history pertinent for frequent sinusitis.

On review, there is evidence of currently diagnosed disability and the Veteran has reported sinus problems during service and continuing to date.  The Board further notes that the Veteran served in Saudi Arabia during the Persian Gulf War and has reported exposure to environmental hazards, such as dust.  Under the circumstances of this case, a VA examination and opinion are needed.  38 C.F.R. § 3.159(c)(4); McLendon.

Entitlement to service connection for a heart disorder

In argument submitted with his VA Form 9, the Veteran stated that he was treated on several occasions during service for chest pain.  He also argued that his chest pains are symptoms of undiagnosed illness due to service in the Gulf.  He contends that VA failed by not scheduling a VA examination.  

At his travel board hearing, the Veteran testified that he complained of chest pains during service and was told that it was acid reflux.  He also stated that the chest pain continues, but noted that he had not been diagnosed with any heart condition.  The Veteran's spouse further testified that the doctor would run tests and indicated that they were all clear.  She believed it was stress-related.  

The Veteran's service treatment records show complaints of chest pain on numerous occasions, and a heart murmur was periodically noted.  In August 1991, he was also noted to have atypical chest pain.  The physician doubted angina or primary cardiac.  Diagnostic testing was within normal limits.  On retirement examination in August 1992, the heart was reported as normal, and a chest x-ray and EKG were also normal.  The examiner noted chest pain two months earlier, diagnosed as muscular pains.  

Records from Winn Army Community Hospital show the Veteran was seen in October 1995 with complaints of chest pain.  The assessment was musculoskeletal chest wall pain.  The Veteran was later hospitalized for chest pain in November 1999, and the discharge diagnosis was atypical chest pain.  

Private medical records show that the Veteran was seen for substernal chest pain in November 2003.  In June 2005, he presented to the emergency room for chest pain, but he refused admission to rule out a heart attack.

On review, the Veteran was seen for chest pain during service and has reported continuing issues since that time.  He has been seen on several post-service occasions with complaints of chest pain.  It is unclear, however, whether he has a diagnosed heart disorder.  In this regard, the Board observes that the Veteran is a Persian Gulf veteran, and that his complaints of cardiovascular signs and symptoms must be considered as possible manifestations of an undiagnosed illness.  See 38 C.F.R. § 3.317(b), (e). Under the circumstances of this case, a VA examination is needed.  See 38 C.F.R. § 3.159(c)(4); McLendon.  


Entitlement to service connection for headaches, decreased concentration, memory loss, muscle aches, joint pains, and fatigue

In argument submitted with his VA Form 9, the Veteran reported that he has had symptoms of an undiagnosed illness for years.  He argued that VA failed its duty to assist by not providing an adequate examination.  

At the travel board hearing, the Veteran testified that he was deployed to Saudi Arabia and that the variously claimed symptoms started during service.  He reported that he has muscle aches all over.  He also reported fatigue and stated that he goes to bed early.  His spouse testified that he has concentration problems and that the changes following his deployment were noticeable.  

The referenced complaints (headaches, concentration and attention problems, memory loss, muscle aches, joint pain and fatigue) were not specifically documented at separation.  

The Veteran underwent a Gulf War examination in April 2007, and the diagnoses were migraine headaches per Veteran's history; fatigue per Veteran history that does not meet the criteria for chronic fatigue syndrome; left and right shoulder degenerative joint disease; and, left knee degenerative joint disease.  A VA examination for memory loss, concentration problems, and attention deficit was scheduled in April 2007, but was cancelled due to an apparently erroneous note indicating that the Veteran had withdrawn his claim.  

As set forth above, service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability provided certain requirements are met.  Pursuant to regulation, a "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2).  

Manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness may include fatigue, headache, muscle pain, joint pain, and neuropsychological signs and symptoms.  38 C.F.R. § 3.317(a)(2), (b). 

As discussed, the Veteran has numerous complaints that he asserts began during, or are otherwise a result of his Persian Gulf service.  On review, it is unclear whether his complaints are related to diagnosed disorders or are qualifying chronic disabilities as defined by regulation.  The Board notes an October 2009 private medical record includes an impression of fibromyalgia in the periscapular musculature on the right side.  The basis for this diagnosis, however, is not clear, and a diagnosis of fibromyalgia is not shown elsewhere in the record.  

Considering the Veteran's contentions and the lack of sufficient medical evidence to decide the claim, the Board finds that additional examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon.


Accordingly, the case is REMANDED for the following action:


1.  The RO should schedule the Veteran for a VA examination to determine the nature and severity of his lumbar spine degenerative disc disease.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies. 

The examiner should provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of disability.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, to include the range of motion of the spine in degrees and the total duration of any incapacitating episodes.  The examiner should indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should also identify all neurological manifestations of the disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A complete rationale for any opinion expressed should be provided.  

2.  The RO should schedule the Veteran for a VA examination to determine the nature and severity of his right knee degenerative joint disease.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

The examiner should provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of right knee disability.  

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage. H e or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A complete rationale for any opinion expressed should be provided.  

3.  The RO should schedule the Veteran for a VA hypertension examination.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

The examiner is requested to state whether the Veteran has a confirmed diagnosis of hypertension.  If so, the examiner is requested to opine whether it is at least as likely as not related to the Veteran's active military service or events therein, to include elevated blood pressure readings.  

If the Veteran is diagnosed with hypertension and the examiner determines that it is not related to active military service, the examiner should state whether it is at least as likely as not proximately due to or aggravated by any service-connected disability.  

A complete rationale for any opinion expressed should be provided.  

4.  The RO should schedule the Veteran for a VA joints examination to determine the nature and etiology of any currently diagnosed left knee disorder.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

The examiner is requested to state whether it is at least as likely as not that any currently diagnosed left knee disability is related to active military service or events therein, to include the 1974 left quadriceps strain and/or his duties as a Ranger (long road marches and parachute jumps).  In making this determination, the examiner is requested to discuss any post-service injuries, to include the March 2004 left quadriceps rupture.  

If the examiner determines that any current left knee disorder it is not related to active military service or events therein, the examiner should state whether it is at least as likely as not proximately due to or aggravated by service-connected right knee disability.  

A complete rationale for any opinion expressed should be provided.  

5.  The RO should schedule the Veteran for a VA psychiatric examination.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies. 

If the Veteran is diagnosed with PTSD, the examiner is requested to state: (1) whether the diagnosis is at least as likely as not related to the verified stressor of the two individuals being killed in a parachute accident in 1976.  (The examiner is advised that the Veteran was not present at this accident); and (2) whether the reported in-service Persian Gulf stressors are adequate to support the diagnosis of PTSD and whether they are related to fear of hostile military or terrorist activity.  If so, he or she should state whether it is at least as likely as not that the Veteran's current psychiatric symptoms are related to the claimed in-service stressors.

If the Veteran is diagnosed with an acquired psychiatric disorder other than PTSD, the examiner is requested to opine whether it is at least as likely as not that the disorder is related to active military service or events therein.  

A complete rationale for any opinions expressed must be provided.

6.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of claimed sinusitis.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

The examiner should state whether it is at least as likely as not that any currently diagnosed sinusitis is related to the Veteran's active military service or events therein, to include environmental hazards or exposures in the Persian Gulf theater.  

A complete rationale for any opinion expressed should be provided.  

7.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of any heart disorder.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

The examiner is requested to state whether the Veteran's complaints of chest pain can be attributed to a known clinical diagnosis.  The examiner is specifically requested to state whether the Veteran has any diagnosed cardiac disorder.  If the examiner cannot identify a known disease or disability which causes the claimed symptoms, the examiner must so state. 

If the complaints of chest pain are attributed to a known clinical diagnosis, the examiner is to opine whether it is at least as likely as not that such disability is related to the Veteran's active military service or events therein, to include the multiple complaints of chest pain.

A complete rationale for any opinion expressed should be provided.  

8.  The RO should schedule the Veteran for additional VA Gulf War examination.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies. 

The examiner is to opine whether the Veteran's complaints of headaches, decreased concentration, memory loss, muscle aches, joint pains and fatigue can be attributed to a known clinical diagnosis.  If the examiner cannot identify a known disease or disability which causes the claimed symptoms, the examiner must so state.  In this regard, the examiner is specifically requested to state whether the Veteran's complaints result from a medically unexplained chronic multisymptom illness and whether he meets the criteria for a confirmed diagnosis of chronic fatigue syndrome or fibromyalgia.  

If any of the referenced complaints are attributed to a known clinical diagnosis, the examiner is to opine whether it is at least as likely as not that such disability is related to the Veteran's active military service or events therein.  

The examiner must provide a complete rationale for any opinion offered. 

9.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the RO must implement corrective procedures at once. 

10.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

11.  Upon completion of the above development, and any additional development deemed appropriate, the RO should readjudicate the issues.  All applicable, laws, regulations, and theories of entitlement should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


